Per Curiam. The record in this cause indicated that the purpose of the expenditure by the Department of Corrections for which this claim was filed was for John R. Anderson, an employee of the Department of Corrections participating in the Tax Sheltered Annuity program. $145.00 per pay period is deducted from his salary and sent directly to the vendor of these annuities. The two (2) payments totalling $290.00 for the month of June, 1978, were not sent before the appropriation lapsed and the Attorney General has submitted a stipulation by Respondent based upon information forwarded to his office by said Department, as evidenced by the department report attached to the stipulation. Accordingly, this Court finds that this was a properly authorized expenditure at prices reasonable, usual and customary in the area where received. Ño part of this expenditure has been paid and the total outstanding is $290.00. Money was appropriated under appropriation and fund number FY ’78 School District 001-43670-1120-00-00 for personal services of which appropriation $7.00, and yes, a transfer could have been requested from 001-42670-1300-000 School District commodities where there was $4,505 available unobligated on September 30,1978, lapsed and was returned to the State Treasury. The sole reason said claim was not paid is due to the lapse of the appropriation for the period during which the debt was incurred. It is hereby ordered that the Claimant, John R. Anderson, be and is hereby awarded, in full satisfaction of any and all claims presented to the State of Illinois hereby the sum of $330.00 (three hundred thirty dollars and 00/100’s).